


110 HR 5486 IH: To expand the boundaries of the Little River Canyon

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5486
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2008
			Mr. Rogers of Alabama
			 (for himself and Mr. Aderholt)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expand the boundaries of the Little River Canyon
		  National Preserve in the State of Alabama.
	
	
		1.Little river canyon national
			 preserve boundary expansionSection 2 of the Little River Canyon
			 National Preserve Act of 1992 (16 U.S.C. 698q) is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 The Preserve and inserting the following:
					
						(1)In
				generalThe Preserve
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Boundary
				expansionThe boundary of the Preserve is modified to include the
				land depicted on the map entitled Little River Canyon National Preserve
				Proposed Boundary, numbered 152/80,004, and dated July 31,
				2007.
						;
				and
				(2)in subsection (c),
			 by striking map and inserting maps.
			
